Citation Nr: 0112766	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Basic eligibility for a permanent and total disability rating 
for pension purposes.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel







INTRODUCTION

The veteran had active air service from June 1957 to March 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Boise Regional Office (RO) which denied 
nonservice-connected disability pension benefits.


FINDING OF FACT

The veteran served on active duty from June 1957 to March 
1960; he did not perform the requisite active wartime 
service.  


CONCLUSION OF LAW

The veteran does not have basic eligibility for a VA 
nonservice-connected disability pension.  38 U.S.C.A. §§ 101, 
1521 (West 1991); 38 C.F.R. § 3.2 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking VA nonservice-connected disability 
pension benefits. 

VA nonservice-connected disability pension benefits are 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of his or her own willful misconduct.  38 U.S.C.A. § 1521 
(West 1991).

The term "period of war" in reference to VA nonservice-
connected disability pension entitlement includes the 
following specific periods:  the Korean conflict was from 
June 27, 1950 to January 31, 1955, inclusive; and the Vietnam 
era began on February 28, 1961 and ended on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period; in all other cases, 
it was the period beginning August 5, 1964 to May 7, 1975, 
inclusive.  38 U.S.C.A. § 101(9),(29); 38 C.F.R. § 3.2 
(2000).

The veteran's DD Form 214 reveals that he served in the U.S. 
Air Force from June 7, 1957 to March 7, 1960, that he had no 
foreign service, and that he was issued a general discharge 
"under honorable conditions."  

In October 2000, he appeared for a personal hearing at the RO 
and testified that he was discharged on March 12, 1960, not 
March 7, 1960.  He further testified that he was scheduled to 
be sent to Vietnam, but that the orders "were canceled."  
When asked whether he had paperwork indicating that he served 
during a period of war, he again stated that he was scheduled 
to go to Vietnam, but that ultimately he did not.  He 
testified that he "can't live a decent lifestyle without 
that pension."

The veteran did not serve during a period of war.  His 
service falls between the Korean conflict and the Vietnam 
era.  Even if he is correct in asserting that he served until 
March 12, rather than March 7, 1960, the later date does not 
fall within the legal definition of a period of war for VA 
nonservice-connected disability pension purposes.  

The recent Veterans Claims Assistance Act legislation 
provides that VA may decide a claim without providing the 
otherwise mandated assistance when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claim Assistance Act of 2000, Pub. L. No 
105-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107).  In view of 
the foregoing, the Board is satisfied that all relevant facts 
regarding the timing of his service have been properly 
developed, and that no further assistance to the veteran in 
this regard is required.  

Consequently, since a legal requirement for basic eligibility 
to VA nonservice-connected disability pension is not met in 
this case, the claim fails as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The benefit sought on appeal is denied.  



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

